       Case: 5:19-cv-00802-JRA Doc #: 8 Filed: 04/28/19 1 of 3. PageID #: 57


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



BRIAN ANTHONY HOLB                              :   CASE NO. 5:19-CV-00802
                                                :
               PLAINTIFF,                       :
                                                :   JUDGE JOHN R. ADAMS
       v.                                       :
                                                :
DONNIE KAMMER, in his Individual                :
and Official Capacities as City of Akron        :
Councilman for Ward 7                           :   MOTION TO WITHDRAW MOTION
                                                :   FOR TEMPORARY RESTRAINING
                DEFENDANT.                      :   ORDER AND PRELIMINARY
                                                :   INJUNCTION
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :
                                                :

        Please take notice that Plaintiff Brian Holb hereby respectfully withdraws his pending

Motion for Temporary Restraining Order and Preliminary Injunction filed on April 10, 2019. [Dkt.

#2]. The issues raised in that Motion relate to the restoration of Plaintiff’s ability to comment and

interact with other residents of Ward 7 on matters of public concern on Defendant’s Official

Facebook Page. Defendant consents to Plaintiff’s withdrawal of the Motion as Defendant has

agreed to not block Plaintiff from his Official Facebook Page during the pendency of these

proceedings.

       Respectfully submitted this 28th day of April, 2019.
Case: 5:19-cv-00802-JRA Doc #: 8 Filed: 04/28/19 2 of 3. PageID #: 58




                                      By:   /s/ Brian A. Holb
                                            Brian A. Holb (096791)
                                            1353 Aster Ave.
                                            Akron, OH 44301
                                            330.715.1076
                                            bholb30@gmail.com
        Case: 5:19-cv-00802-JRA Doc #: 8 Filed: 04/28/19 3 of 3. PageID #: 59




                                       PROOF OF SERVICE

        This is to certify that on this 28th day of April, 2019 a true copy of the foregoing Notice to

Withdraw Motion for Temporary Restraining Order and Preliminary Injunction was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.




                                                                        /s/ Brian A. Holb
                                                                        Brian A. Holb (096791)
